DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/01/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-14 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings is acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


9.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US PG. Pub. 2004/0190057 A1).
	Referring to Claim 1, Takahashi teaches an information processing apparatus (See Takahashi, Fig. 1, Image Forming System) comprising:
a processor (See Takahashi, Fig. 1, Process Control Manager 111) configured to 
obtain setting information regarding print settings for first printing employing a plate (See Takahashi, Fig. 22A, Sect. [0257], As shown in FIG. 
22A, in case of the color scanner, a scanned image is converted into an electrical signal by the CCD sensor 1808. This CCD sensor 1808 comprises RGB, 3-line color sensors, which input R, G, and B image signals to an AID conversion unit 1901. After the input image signals undergo gain adjustment and offset adjustment, the AID converter (ND conversion unit) 1901 converts these image signals into 8-bit digital image signals RO, GO, and BO. After that, a shading correction unit 1902 applies shading correction using a scan signal of a reference
white plate for respective colors.), and 
output information based on the setting information with respect to whether second printing that does not employ a plate and that is based on the print settings for the first printing is possible (See Takahashi, Sect. [0456], The 
first job and the second job output after the first job are sequentially input via the order/input manager 112, and are stored in the hard disk or the like. The client computer as a data generation source outputs a job (i.e. a first job) that requests a print order and, after that, the above data generation source or another data generation source (e.g., another client computer or scanner) outputs another job (i.e. second job) that requests a print order.  When the first job and the second job input after the first job are accepted via the order/input manager 112 in this way, the process control manager 111 schedules the work flows of the first and second jobs in this system, manages and controls them, and controls to execute the work flows of these jobs using related devices of this system in accordance with the determined schedule.).

	Referring to Claim 2, Takahashi teaches the information processing apparatus according to Claim 1 (See Takahashi, Fig. 1, Image Forming System), wherein the processor outputs information based on the setting information and an item of a predetermined print setting settable in an image forming apparatus that performs the second printing (See Takahashi, Sect. [0458] lines 13-19, assume that the work flow of the second job includes an output verification step by the proof manager, a color print process step by the color MFP 104a to be executed after the verification step, and a staple process step by the collator 126 to be executed after the print process step. In this manner, the staple process steps by the collator 126 are competitive in the first and second jobs.).

	Referring to Claim 3, Takahashi teaches the information processing apparatus according to Claim 2 (See Takahashi, Fig. 1, Image Forming System), wherein the second printing based on the print settings for the first printing is printing in which an item of a print setting settable for the second printing and an item of the print setting for the first printing have a predetermined relationship  (See Takahashi, Figs. 57-64, First and Second Type Schedule Information, Sect. [0561], the contents of the second type schedule information that can be displayed on the operation window of FIG. 63 or 64 are determined based on the first type schedule information. That is, the process control manager 111 creates first type schedule information with the contents corresponding to one of the plurality of instructions which is input by the user via the operation window of FIGS. 57 to 61, and creates second type schedule information in accordance with the contents of the created first type schedule information. For example, when the first instruction is input, the manager 111 creates first schedule information according to the acceptance order of jobs as the first type schedule information, and creates second type schedule information with contents based on the generated first schedule information, worker information, and the like. When the second instruction is input, the manager 111 creates second schedule information according to delivery priority of jobs as first type schedule information, and creates second type schedule information with contents based on the generated second schedule information, worker information, and the like.).

	Referring to Claim 4, Takahashi teaches the information processing apparatus according to Claim 3 (See Takahashi, Fig. 1, Image Forming System), wherein the print setting is a type of recording medium on which the first printing has been performed (See Takahashi, General Setup 1, Sect. [0385], 1. General setup (General): the number of copies of a job to be printed, the paper size of print sheets of the job to be printed, a paper source used by the image forming device in the job to be printed, the type (media type) of print sheets of the job to be printed, ON/OFF of duplex print as to whether the job to be printed is to be printed in the duplex or simplex mode, etc. (2445 in FIGS. 44 and 45)) and/or a type of specification determined for color of an image formed as a result of the first printing (See Takahashi, Color Setup 5, Sect. [0389], 5. Color setup (Color): color process setups for a job such as gamma conversion table setups, ICC profile setups, and the like (FIG. 49) When a print process is made by combining a plurality of printers, the detailed setup items of a job ticket of these categories 1 to 5 can be set for the respective printers, as indicated by 2442 in FIG. 45.).

	Referring to Claim 5, Takahashi teaches the information processing apparatus according to Claim 1 (See Takahashi, Fig. 1, Image Forming System), wherein, if it is determined that there are a plurality of image forming apparatuses capable of performing the second printing based on the print settings for the first printing, the processor outputs information regarding each of the image forming apparatuses capable of performing the second printing based on the print settings (See Takahashi, Cluster Print Mode, Sect. [0408], A virtual printer defined by combining a plurality of printers, is called a cluster printer. Using a plurality of image forming devices (e.g., two image forming devices, i.e., the MFPs 104 and 105) of this system, a print operation of a job output from a data generation source such as a computer or the like is shared and simultaneously executed by the plurality of image forming devices (which are controlled to parallelly execute the print operation). In such cluster print mode, for example, control is made in response to an instruction from the user so that the first image forming device can print 50 copies of 100 copies of a job to be printed, and the second image forming device can print the remaining 50 copies parallel to the print operation of the first image forming device (copy number distribution). Control is made so that the first image forming device can execute a print operation of the 1st to 49th pages of a job including 100 pages, and the second image forming device can execute a print operation of the 50th to 100th pages parallel to the print operation of the first image forming device (page distribution).

	Referring to Claim 6, Takahashi teaches the information processing apparatus according to Claim 5 (See Takahashi, Fig. 1, Image Forming System), wherein the processor outputs information regarding the print settings for the second printing performed by each of the image forming apparatuses (See Takahashi, Fig. 1, Sect. [0362], Taking job 2 above as an example, the work flow of job 2 requires at least an operation for setting a paper document of job 2 on the scanner 106 as an operator intervention work. Also, when the image forming device (e.g., the color MFP 104 in FIG. 1) that executes a color print process of job 2 and the sheet processing device ( e.g., the saddle stitcher 122 in FIG. 1) that executes a saddle stitching process for color-printed print sheets of job 2 are independently equipped to have individual housings, the work flow requires at least pickup & transfer operation of prints from the image forming device, and the set operation of the prints on the sheet processing device as operator intervention works, as in job 1.).

	Referring to Claim 7, Takahashi teaches the information processing apparatus according to Claim 1 (See Takahashi, Fig. 1, Image Forming System), wherein the processor sets a size of a recording medium to be used in the second printing on a basis of an item of the print setting settable in an image forming apparatus capable of performing the second printing based on the print settings for the first printing (See Takahashi, Fig. 9, Paper Size Setup Field 715, Sect. [0161] lines 1-5, FIG. 9 shows an example of the operation window displayed upon depression of the "Paper" tab 711. This window comprises a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed).

	Referring to Claim 8, Takahashi teaches the information processing apparatus according to Claim 7 (See Takahashi, Fig. 1, Image Forming System), wherein the processor sets arrangement of an image on the recording medium to be used in the second printing on a basis of the set size of the recording medium and an item of a setting for post-processing settable in a post- processing apparatus that performs the post-processing on the recording medium on which the second printing has been performed (See Takahashi, Figs. 27-28, Sect. [0279] lines 15-34 and Sect. [0280] lines 1-10, Via the window shown in FIG. 27, the user can input setup information (e.g., including various kinds of print output condition information such as setup information of the number of copies to be printed, setup information of the paper size of print sheets, information that specifies if document data includes color pages alone, monochrome pages alone, or both color and monochrome pages, setup information about a duplex or simplex print process to be executed, setup information indicating if images for N pages are to be laid out on a single surface of one sheet using an N-UP function that allows to print images for a plurality of pages on single surface of one sheet, and the like) for a job ( data to be printed, whose order is to be placed to this system) called a job ticket by his or her key operations (step S205 in FIG. 2). When the setup operations on the window in FIG. 27 are complete, and the user has pressed the NEXT key 2209 on the window in FIG. 27, the display contents on the display unit of the computer are changed to a window in FIG. 28 in response to that operation…Via the operation window in FIG. 28, the user can select, by his or her key operations, desired finishing processes (also called sheet processes) to be set for the data to be printed from a plurality of types of sheet processes (various sheet processes such as a staple process, saddle stitch process, punch process, spiral bind process, trim process, mail insertion process that inserts print sheets into an envelope, and the like) which can be executed by the sheet processing devices of this system (step S206 in FIG. 2).).

	Referring to Claim 9, Takahashi teaches the information processing apparatus according to Claim 8 (See Takahashi, Fig. 1, Image Forming System), wherein the processor sets, on a basis of the item of the setting for the post-processing settable in the post-processing apparatus, a position on the recording medium at which an image for identifying a timing of the post-processing to be performed by the post-processing apparatus is to be formed (See Takahashi, Sect. [0111], The document edit manager 113 shown in FIG. 1 aims at merging a plurality of files sent from the user, inserting or deleting pages, or laying out pages according to user's instruction, or visualizing the requested post-processes to allow the user to visually confirm them for a job to be managed as that of the document edit step by the process control manager 111. For example, the document edit manager 113 handles a job as digital data, and allows the client user to visually confirm the results of a print process on print sheets by the image forming device of this system, sheet processes on printed print sheets by the sheet processing devices, and the like before these processes are actually done by the devices (in a pre-print step stage), via the user interface unit such as the display or the like on the computer. Hence, the document edit manager 113 positions a visual time confirmation of the post-processing as digital data printed on the print sheet.

	Referring to Claim 10, Takahashi teaches the information processing apparatus according to Claim 1 (See Takahashi, Fig. 1, Image Forming System), wherein, if determining that there is no image forming apparatus capable of performing the second printing based on an item having a predetermined relationship with an item of a predetermined one of the print settings for the first printing, the processor outputs information regarding the item (See Takahashi, Sect. [0117], since the user's input file itself does not always match user's finished image (a finished image as an output result after an actual print process and post-processes) (when the state of document image data before the print process does not match that of an output result after application of the print process and sheet processes), the image forming system must execute edit processes according to user's instructions. The document edit manager 113 has charge of such edit processes.).

	Referring to Claim 11, Takahashi teaches the information processing apparatus according to Claim 1 (See Takahashi, Fig. 1, Image Forming System), wherein, if determining that there is no image forming apparatus capable of performing the second printing based on a same item as an item of a predetermined one of the print settings for the first printing, the processor outputs information regarding an item having a predetermined relationship with the item of the predetermined one of the print settings for the first printing (See Takahashi, Sect. [0562], when worker C (corresponding to worker-C in FIG. 64) also has charge of the same postpress division as worker B, the process control manager 111 controls to assign jobs so that the work contents of worker B do not overlap those of worker C at the same time (to determine schedules for the workers in the work flows so that workers B and C can execute different works). The process control manager 111 then controls to display the scheduling result as the second type schedule information on the operation window, shown in FIG. 63 or 64.).

	Referring to Claim 12, Takahashi teaches the information processing apparatus according to Claim 1 (See Takahashi, Fig. 1, Image Forming System), wherein the processor sets, on a basis of an item of a setting for post-processing settable in a post-processing apparatus that performs the post-processing on a recording medium on which the second printing has been performed, an area of the recording medium to be cut off by the post-processing apparatus (See Takahashi, Fig. 56, Trimmer 121, Sect. [0440], In response to clicking (designation using a pointing device (of a job submit key 2813 by the user on the operation window shown in FIG. 56, a submit window is displayed on the display unit so as to allow the user to instruct the contents of a job to be submitted to respective finishers (i.e., to set sheet processes to be executed for that job) via the window. For example, when a trimming process by the trimmer 121 is to be executed, the user instructs a trimming amount (a setup of a value (mm) a print sheet is to be trimmed, or the like) and trimming direction ( a setup about which of four corners (upper, lower, right, and left) of a print sheet is to be trimmed, or the like) via the window. See also, Sect. [0241], A booklet saddle-stitched by the saddle stitcher 1607 enters trimmer 1612. In this case, the output booklet is fed by a predetermined length by rollers, and is cut by a predetermined length by a cutter unit 1613, thus trimming up nonuniform end portions of a plurality of pages in the booklet. Then, the booklet is stored in a booklet hold unit 1614. Whether or not a sheet process operation such as a trimming process by the trimmer 1612 or the like is to be executed is determined on the basis of the sheet process setups set by the user for a job to be output.).

	Referring to Claim 13, arguments analogous to claim 12 are applicable herein.  Thus, the non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Takahashi, Fig. 1, Client Computer 103 and respective embodiments, Sect. [0094], each manager corresponds to a computer device (information processing unit) which comprises, e.g., a CPU, ROM, RAM, HD, and the like, and the CPU executes a program stored in a storage medium such as the ROM, HD, or the like to implement the function of the manager. Reference numeral 103 denotes a client computer (client) which can access the respective managers. For example, the client computer 103 can transmit image data to be printed to the order/input manager 112 together with its print output process condition data, can receive document image data that has undergone the edit process from the proof manager 114 so as to confirm the doneness of a document whose print request was issued, and can receive print completion message data from the delivery/shipping manager 118 so as to receive a print completion message. The client computer 103 allows the user to make various
print setups, confirm an image, and so forth via the UI of, e.g., its display., etc.) and various memories stored therein.

	Referring to Claim 14, Takahashi teaches an information processing apparatus (See Takahashi, Fig. 1, Image Forming System) comprising:
processing means for obtaining setting information regarding print settings for first printing employing a plate (This element is interpreted under 35 U.S.C. 112 (f) The management server apparatus 10 includes an obtaining unit 101…The obtaining unit 101 obtains JDF data and image data from the content server apparatus 30. When instructed to perform digital printing on the basis of data used for offset printing, the obtaining unit 101 obtains JDF data and image data used for the offset printing from the content server apparatus 30. In addition, when instructed to generate data for digital printing on the basis of data used for offset printing, the obtaining unit 101 may obtain JDF data and image data used for the offset printing from the content server apparatus 30. (Applicant Spec. Page 10, Management Server Apparatus 10 to include Obtaining unit 101) (See Takahashi, Fig. 22A, Sect. [0257], As shown in FIG. 22A, in case of the color scanner, a scanned image is converted into an electrical signal by the CCD sensor 1808. This CCD sensor 1808 comprises RGB, 3-line color sensors, which input R, G, and B image signals to an AID conversion unit 1901. After the input image signals undergo gain adjustment and offset adjustment, the AID converter (ND conversion unit) 1901 converts these image signals into 8-bit digital image signals RO, GO, and BO. After that, a shading correction unit 1902 applies shading correction using a scan signal of a reference white plate for respective colors.) and outputting information based on the setting information with respect to whether second printing that does not employ a plate and that is based on the print settings for the first printing is possible (See Takahashi, Sect. [0456], The first job and the second job output after the first job are sequentially input via the order/input manager 112, and are stored in the hard disk or the like. The client computer as a data generation source outputs a job (i.e. a first job) that requests a print order and, after that, the above data generation source or another data generation source (e.g., another client computer or scanner) outputs another job (i.e. second job) that requests a print order.  When the first job and the second job input after the first job are accepted via the order/input manager 112 in this way, the process control manager 111 schedules the work flows of the first and second jobs in this system, manages and controls them, and controls to execute the work flows of these jobs using related devices of this system in accordance with the determined schedule.).

Cited Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukami et al. (US PG. PUB. 2018/114103 A1) discloses a printing managing apparatus includes: a job attribute correlating information acquiring unit that acquires job attribute correlating information that correlates pieces of individual job attribute information used in plural respective printing control apparatus with common job attribute information for each job attribute that can be set in print job information so as to be common to the plural printing control apparatus as transmission destination candidates of the print job information; an attribute specification information converting unit as defined herein; and a manipulation control processing unit as defined herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, 
Art Unit 2677

/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677